Title: To George Washington from Anthony Wayne, 25 December 1780
From: Wayne, Anthony
To: Washington, George


                        

                            
                            Dear General
                            Mount Kemble 25th Decr 1780
                        
                        The accounts from New York are so complicated & Contradictory that very little Credit is to be given
                            to anything we hear, the present—a late embarkation (for it is yet a moot point) is the fourth
                                alteration of Corps & Commanders, within these three Weeks, which Induces me to believe,
                            that they only wish to amuse us by some trifling Manoeuvre, in order to mask the Grand Operation. 
                        Upon the rect of the Inclosed letters, which was the Evening before last, I dispatched Majors Moore &
                            Faihbourn to Elizabeth Town, to Endiavour to come at the Certainty of the Fleets sailing, they returned late last Night,
                            & report that Twenty transports with three frigates, fell down towards the Hook the 20th, that Cols. Simcoe
                            & B. Robinson with the Caitiff Arnold went on board in the same boat the morning of the
                            20th—but as I have not yet rec’d any Intelligence from Amboy, where a Constant look out is kept, I am at a loss to
                            Determine whether they have saild or not, if they have their Numbers are but few & those composed of Simcoes (who Commands in chief) Robinson’s & some drafts from the Other new levies.
                        
                            Arnold was Certainly in New York a Saturday afternoon i.e. the 23rd—a person who was present
                            when he Inlisted three refugees from Bergen, that day at 3 OClock, came out the same evening, with some Queries, to which
                            he recd the Inclosed Answer and Directions? I promise myself some Advantage, not from his fidelity or Virtue, but from his
                            Villainy.
                        I don’t know where the boats are but have directed Colo. Shreve to secure them in his rear, if not already in
                            a safe position.
                        I am endeavouring to form a chain of Intelligence, & will succeed if practicable—you may be assured
                            of rec’g the earliest Information of any move of the Enemy either by Land or Water that I am able to Obtain.
                        Permit me to wish you the Complements of the Season, may you see many Chrismasses, none less happy than the
                            present, & if possible equal to that of 1776. Yours most Sincerely
                        
                            Anty Wayne
                        
                        
                            my best wishes to Mrs Washington Colo. Tilghman & the Gentn of the family, with a Chearful
                                Christmas.
                        
                     Enclosure
                                                
                            

                                
                                Dear General
                                Head Quarters Elizth Town Decmr 22d 1780
                            
                            I Write to Let you know that I am in Tolerable health tho I have a Troblesome post here. I have just
                                Recivd Some Intelegence from the Enemy, that their is Some Alteration in the imbarkation to what we
                                Last heard, but it is as followeth Vizt the Whole of the 80th Rigment of Beverly Robretsons New Rais’d Core, all
                                Simcoes horse & foot, with Ten men out of a Company of the forty Second Regiment. all on board Except Simcoes
                                horse who was fixing to go abord, in Eighteen Transports with three Ships of war to convoy them also Genl Arnold went
                                on board Wednesday the 20th but Simcoe is to be the main Commander to this Expedition, and the Conjecture is that they
                                are bound to the Southward and the Report is that they would Sail Next Sunday.I have Sent the New York papers of the
                                18th & 20th—the Enemy has shewed they Expect a fleet in to york Every Day—with five Thousand
                                Troops on board, Last Monday Night a party of the Refugees from Stratton Island Landed at or near halsted point and
                                Took their Rout Round by Mr Benyon in  following their old Trade of
                                Robing him Rusts & Returned back Down Tompsons Creek. one of our guards fired upon them near
                                the Creeks Mouth but unfortunatly Did not kill any of them the party was Commanded by Cornelious
                                Hetfield. Last Night Some Traiders going out of Elizth Town Creek fired upon our Sentry at the
                                point & Shot of his Right fore finger & throught his Right thigh Near his body three or four of the
                                guard Returned the fire but Do not know the event So I Conclud wishing you well I shall give you Every Assistance in
                                Leting you know any thing tht Comes to my hand I Remain Your friend & humbl. Servant
                            
                                Jacob Crane Liet. Colo.
                            
                            
                                N.B. by Intelegence the Enemy’s fixing an Expedition against this Town & Intend to put it
                                    in Execution Very soon therfore beg your Assistance if possible Emmedeatly as I am very weak. Their force will be
                                    about Two hundred.
                            

                        
                        
                     Enclosure
                                                
                            

                                
                                Sir
                                Elizth Town Decemr 22 1780
                            
                            I Recivd yours of the 16 Without the Receait of two News
                                Papers, I Supose the Horse Man has Neglectted giving them, as he Did In Returning in three Days.
                            Since that I Recivd a Letter Witch I had an oppertunity of Sending to Colo. Dayton and had none to you,
                                Witch I Desird he might forward to Genll Wayne If he thought Proper, It Was from a Person that
                                formerly had been In our Intrest but I believe he is now bought from it, as the biger part of our Spyes are.
                            I have this Minute a Person From the Other Side that Saw Genll Arnold go abord yesterday He says their
                                    Is 18 Transports, now Ready to Sail With two Convoys the Whole of the 80 Regt ten men of a Company of the 40th with Robisons & Simcoes
                                Hores & foot Mjr Simcoe is Ceartainly to Command them they are all to
                                Act as Light Infantry I Believe on Some Secret Expedition This appears to be a Considerable of a Contradiction from
                                the Last When Knphausen were to Command and two Battalions of Granidr & one of Infantry.
                            For My Part I Cant think they are Going Very far Southward I am More apt to believe some Stroke on
                                Jersey, as they Expect five thousand Troops from England soon.
                            I Send two papers of the 18th & 20 it Would be very Nesesary to have Persons Imployd for this
                                Purpose from Different Quarters, for My Part I Will Do every thing That is Posibl I Can Do but for fear of Deception
                                you had better agree to My Proposals. I am Sir yourH Servt
                            
                            
                                John Hendricks
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    c.25 December 1780
                                
                            
                            Queries
                            1st Head Quarters—where & what troops about it.
                            2nd Places troops are Hutted at & numbers as near as you  can with the
                                Officers Commg.
                            3rd Their Cannon where posted their numbers & Size.
                            4th Their boats number & where.
                            5 an acct of the French & Expedition to Canada, & the
                             best accts from the Southward.
                             The last laws in Jersey past this fall.
                            vide
                            AnswersHead Quarters N. Windsor
                            1st covered with a Considerable number of troops.
                            2 Main army W. Point & its vicinity.
                            3 Jersey Brigade German Regt & other troops in Smiths 
                                Clove & Ringwood Clove.
                            4th Boats—Secreted.
                             Pennsa troops near Morristown Commanded by Genl Wayne, about 3600 men.
                             three Redoubts with a Citidal in which are 6 pieces of Cannon Six & twelve pounders.
                            a strong Commanding Ground Guards & Sentries so Vigilant as to render it dangerous &
                                Difficult to approach.
                            Officers Haughty & men Insolent.
                            The french & Rebels have some Capital Operation in view—but can’t
                                determine where.
                            Qrs
                            The Regiments & Corps, together with the Numbers that Compose the present Embarkation, their
                                Destination & Commander.
                            The Corps & Number of troops on Staten Island, the Guards whether Judiciously posted &
                                Vigilant? if any landing an avenue is left unguarded & where.
                            The number of troops that Camp on the Garrison of Paulus Hook—a Sketch of the Works Number of Cannon
                                & where the Sally ports.
                            Try to put the Enemy upon attempting the Pennsa Line, by giving out that they are remiss in duty, badly Clothed, Injudiciously posted, discontent
                                &ca.
                            Give notice of their approach, to the end that measure may be taken, to prevent any possibility of the
                                Enemy effecting a retreat.
                        
                        
                    